Name: Commission Regulation (EEC) No 42/91 of 7 January 1991 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: mechanical engineering;  trade policy;  Asia and Oceania
 Date Published: nan

 No L 6/10 Official Journal of the European Communities 9. 1 . 91 COMMISSION REGULATION (EEC) No 42/91 of 7 January 1991 extending the Community surveillance of imports of certain products originating in Japan THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 653/83, '31 December 1990' is replaced by '31 December 1991 '. Article 2 To the products listed in the Annex of Regulation (EEC) No 4030/89 should be added to CN code 8540 11 50 and an 'ex' should be placed in front of CN codes 8703 10 10 and 8703 90 90. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3156/90 (2), and in particular Article 10 ( 1 ) thereof, Having consulted the committee set up under the above ­ mentioned Regulation, Whereas Commission Regulation (EEC) No 653/83 (3), as last amended by Regulation (EEC) No 4030/89 (4), intro ­ duced until 31 December 1990 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it is necessary to continue in 1991 retrospective surveillance of the imports of the abovementioned products, originating in Japan ; Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid and conse ­ quently the surveillance regime should be extended ; Whereas technical errors in the CN codes for certain products under surveillance have to be corrected, Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1991 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . O OJ No L 304, 1 . 11 . 1990, p. 5. (3) OJ No L 77, 23. 3 . 1983, p. 8 . (4) OJ No L 382, 30. 12. 1989, p . 68 .